                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RODNEY LAMONT CAMERON,                       )
                                             )
                     Petitioner,             )
                                             )
              v.                             )             1:12CV922
                                             )             1:01CR411-1
UNITED STATES OF AMERICA,                    )
                                             )
                     Respondent.             )


                                             ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on January 15, 2019, was served on the parties in

this action. (ECF Nos. 84, 85.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Petitioner’s Motion to Vacate, Set Aside, or

Correct Sentence, (ECF No. 64), is DISMISSED without prejudice and that all pending

motions in the case are terminated.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 8th day of February 2019.

                                             /s/ Loretta C. Biggs
                                             United States District Judge
